DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2012/0315451 (hereinafter referred to as Malik) in view of U. S. Patent Application Publication No. 2009/0317742 (hereinafter referred to as Toriumi).
Malik, in the abstract, in [0022],[0023], [0027], discloses  a process for forming a pattern by coating a photosensitive metal-containing composition on a substrate surface, wherein the metal-containing composition including metal compounds wherein the metal can be Sn or Sb or In (see [0023]), and the metal compound structure include metal bonded to hydroxyl group (claimed M-OH linkages, M is metal), and alkyl groups i.e., metal-carbon bonds;  Malik, in [0039], discloses that the metal can be linked to different alkyl ligands, and in [0070], and [0077], discloses that the ligands also include t-butyl bonds.  Malik, in [0112]-[0115], and [0123], discloses that the photosensitive metal-containing composition coated on the substrate is subjected to exposure to form exposed and unexposed regions followed by developing away unexposed regions, i.e., removing unexposed regions (due to differential dissolution rates caused by the exposure to actinic radiation, claimed altering of chemical properties), wherein the exposure to actinic radiation includes exposure to wavelength greater than 0.01nm and includes 13.5nm (EUV radiation).  Malik, in [0023], [0027], discloses a metal-precursor wherein the metal has a bond with an alkyl group i.e., the metal precursor has metal carbon bonds and the metal can be Sn or Sb or In, and is the same as that recited and will inherently possess radiation sensitive metal-carbon bonds (claims 1-5, 9, 19). Malik, in [0110], [0112]-[0115], discloses that the film thickness is less than 1mm (includes 40nm) and that the metal-containing precursor can be applied onto a substrate by spin coating, followed by a drying step to remove the solvent wherein the drying step includes heating to a temperature of about 200°C for about a few minutes (includes the claimed greater than 0.5 minutes) to form a coated substrate (claims 6-7, 12, 16-17). Malik, in [0122], discloses that after the photosensitive metal-containing film is subjected to exposure, the exposed film is treated to a thermal treatment.  Malik, in [0091], [0101], discloses that the metal-containing precursor in the composition includes a solvent such as ketone or ester or alcohol (claims 13-14).  
The difference between the claims and Malik is that Malik does not disclose the claimed dose of the EUV or the dose recited in claim 18.  Malik does not disclose the claimed post exposure heat treatment temperature range or duration as recited in claim 8. Malik does not disclose that the developing is in an aqueous developer to remove the exposed regions of the coating as recited claim 11.
Toriumi, in  [0016], [0030], [0101], and [0103], discloses that the metal containing resin composition (organometallic compound containing composition, photoresist) was exposed to an EUV dose of about 10 mJ/cm2, and was subjected to a post-exposure bake  for about 2 minutes at 90°C, followed by developing in an aqueous solution (i.e., removed exposed portions of the photoresist in the developer) and that the line-and space pattern has an half-pitch (linewidth) of about 30nm i.e., the claimed 60nm pitch.
Therefore, it would be obvious to a skilled artisan to modify Malik by using the claimed exposure dose as taught by Toriumi because Malik in [0117], discloses using high energy radiation with desired intensity based on several parameters and Toriumi teaches in [0108]-[0109], that using the claimed dose enables the formation of photoresist pattern with higher sensitivity, and higher resolution and reduced LER.  It would be obvious to a skilled artisan to modify Malik by employing the claimed post heating (PEB) temperature and duration as taught by Toriumi because Malik in [0122] teaches that the exposed film is subjected to thermal treatment, and Toriumi teaches in [0086], that the post exposure baking temperature and duration depends on the compositional components in the film (the film that is being subjected to exposure and PEB) and the bake (heating) enables the formation of a desired patterned photoresist.  It would be obvious to a skilled artisan to modify Malik by employing the claimed pitch formation as taught by Toriumi because Malik teaches the patterning of the photosensitive metal-containing composition and does not limit the pitch value and Toriumi teaches that the use of smaller wavelength radiation (~13.5nm) enables the formation of micropatterns [0087], and in [0090], teaches that such a process enables the formation of fine patterns smaller than 50nm.  It would be obvious to a skilled artisan to modify Malik by using a positive tone photosensitive composition to enable the positive tone developing (remove exposed regions in an aqueous developer) as taught by Toriumi because Malik does not limit the photosensitive composition to a negative tone, and Malik, in [0017], discloses that using positive tone materials enable sharper solubility contrast,  and Toriumi, in [0101], teaches that both negative-type and positive-type photoresist can be used and that either of these tones can exhibit increased sensitivity, increased resolution and reduced line edge roughness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2012/0315451 (hereinafter referred to as Malik) in view of U. S. Patent Application Publication No. 2009/0317742 (hereinafter referred to as Toriumi) as applied to claims 1-9, 11-14, 16-20 above, and further in view of U. S. Patent Application Publication No. 2011/0293888 (hereinafter referred to as Stowers).
Malik in view of Toriumi is discussed in paragraph no. 3, above.
The difference between Malik in view of Toriumi and the claim is that Malik in view of Toriumi does not specify the metal concentration (Sn) as recited in claim 15.
Stowers, in [0053],[0055]-[0056], discloses that the metal concentration in the metal-containing precursor is about at least 0.01M.
Therefore, it would be obvious to a skilled artisan to modify Malik in view of Toriumi by employing the claimed metal concentration as taught by Stowers because Stowers in [0036], discloses that using precursor solution that has low concentration of metal results in the formation of a coating solution that has a viscosity that allows the formation of thin coating on the substrate which will enable the formation of higher resolution upon exposure to radiation and development.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2012/0315451 (hereinafter referred to as Malik) in view of U. S. Patent Application Publication No. 2009/0317742 (hereinafter referred to as Toriumi) as applied to claims 1-9, 11-14, 16-20 above, and further in view of Chinese Patent Publication No. 1800988 (hereinafter referred to Guo).
Malik in view of Toriumi is discussed in paragraph no. 3, above.
The difference between the claims and Malik in view of Toriumi is that Malik in view of Toriumi does not disclose the claimed developer recited in claim 10.
Guo, in the disclosure, teaches using propylene glycol monomethyl ether acetate and its derivatives as photoresist cleaning agents (developers).
It would be obvious to a skilled artisan to modify Malik in view of Toriumi by employing the claimed developer as suggested by Guo because Malik teaches in [0125] the use of developers such as esters or alcohols or its combinations and lists acetates that can be used for developing the photosensitive film, and Guo teaches that using PGME derivatives enables the use of a solvent that is of low toxicity and safe while being compatible with different photoresist mixtures.

Response to Arguments
Applicant's arguments filed in the Amendment and Remarks filed August 4, 2022, have been fully considered but they are not persuasive.  The 35 U. S. C. 103 rejections made in the previous office action are maintained.  With respect to applicant’s argument that Malik does not disclose  radiation sensitive metal-carbon bonds, Malik teaches the same compositional components as that claimed wherein metal-carbon containing material is a metal such as Sn or Sb and the carbon can be part of an alkyl or branched alkyl.  Furthermore, Malik, in [0040], discloses that the film as a photosensitive meta-containing composition on a substrate.  With respect to applicant’s argument that the photoinitiator or photoactive catalyst absorbs actinic light and induces combining reactions and that the metal units undergo the combining reaction, nothing in the claims recite that the Sn-C bonds absorb EUV light and induce reaction and/or undergo reaction.  Also, Malik in [0074], discloses that the ligands that are complexed with the metal are chosen to control absorbance and does not convey to a skilled artisan a lack of absorption of the radiation but that radiation absorption does occur.  The component in the claim and the metal unit of Malik has the same claimed chemical component i.e., Sn or Sb and alkyl groups and will inherently and necessarily be radiation sensitive.  Toriumi is not relied upon for the metal-carbon radiation sensitivity, however, Toriumi teaches the same claimed metal containing composition and in [0037], discloses that the organometallic compound can include the claimed Indium as the metal component and is complexed with an organic group and includes the claimed metal-carbon bonds.  With respect to applicant’s argument that Malik’s actinic radiation is a UV lamp that emits 365nm light and that Malik does not teach EUV radiation, Malik, in [0118], discloses that the actinic radiation includes wavelength greater than 0.01nm radiation and that includes EUV radiation.  Stowers and Guo are not relied upon to disclose the argued radiation sensitive Sn-C bonds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 15, 2022.